MEMORANDUM **
Sarabjit Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his motion for a continuance. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion the denial of a motion for a continuance, Baires v. INS, 856 F.2d 89, 91 (9th Cir. 1988), we deny the petition for review.
The IJ did not abuse her discretion in denying Singh’s motion for a continuance where he claimed he was tired and could not testify properly. See 8 C.F.R. § 1003.29 (IJ may grant a motion for continuance for good cause); Baires, 856 F.2d at 91.
It follows that Singh’s due process claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a petitioner to prevail on a due process claim).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.